Bigelow, C. J.
This case cannot be distinguished from Howard v. Odell, 1 Allen, 85. There was no evidence to warrant the jury in finding that the master of the vessel was authorized to act as agent of the defendants, or to purchase supplies in their names or on their credit. A mortgagee of a vessel not in possession, and not exercising any control over her management, or receiving any part of her earnings, cannot be held to be the principal in navigating or repairing her. The master is not his agent, but acts in behalf of those by whom he is employed, and who manage the vessel and receive the benefit of her earnings. In this respect, the mortgagee of a vessel stands on the same ground as, and incurs no other or greater liability than attaches to, the mortgagee of any other species of property. It makes no difference that the articles furnished were for the permanent improvement and repair of the vessel. It is not a question *120of maritime lien, but of personal credit. The master had no power to pledge the latter, and the plaintiffs had no right to sell goods to him, relying on the personal responsibility of the defendants. Verdict set aside. Judgment for the defendants.